Citation Nr: 9906609	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-35 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to a higher rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to a higher rating for asthmatic bronchitis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a higher rating for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974 and from July 1978 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 RO decision which granted 
service connection for asthma (rated 10 percent), 
degenerative disc disease of the lumbar spine (rated 40 
percent), and hypertension (rated 0 percent).  Subsequent to 
this decision, additional evidence was submitted and by a 
December 1995 Hearing Officer's decision, an increased 
rating, to 30 percent, was granted for asthmatic bronchitis 
and an increased rating, to 10 percent, was granted for 
hypertension.  The veteran continues to appeal for higher 
ratings for asthmatic bronchitis, degenerative disc disease 
of the lumbar spine, and hypertension.  This matter also 
comes to the Board from a June 1996 RO decision which denied 
the veteran's claim for a total rating based on individual 
unemployability and a March 1997 RO decision which denied his 
claim for service connection for an upper back disorder.

At a December 1995 RO hearing, the veteran withdrew, from 
appellate consideration, his claim for an increased rating 
for tinnitus; thus, this matter is not before the Board and 
will not be discussed in the following discussion.

The present Board decision addresses the veteran's claim 
regarding a higher rating for degenerative disc disease of 
the lumbar spine.  The claim for service connection for an 
upper back disorder, his claims for higher ratings for 
asthmatic bronchitis and hypertension, and his claim for a 
total rating based on individual unemployability are the 
subject of the remand which follows the decision.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is manifested by symptoms which do not exceed that of severe 
intervertebral disc syndrome, severe lumbosacral strain, or 
severe limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating, in excess of 40 percent, for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1970 to April 
1974 and from July 1978 to July 1994.  

A review of the veteran's service medical records from his 
first period of service does not reveal any pertinent 
findings with respect to the low back, other than his 
separation examination which was performed in February 1974; 
at that time, it was noted that his spine was clinically 
normal.  On an associated medical history form, he reported 
having recurrent back pain.  A medical examiner noted that 
the veteran had back pain on occasion; X-rays were reportedly 
negative.  It was also noted he had been treated with 
bedrest, and had no complications or sequelae.

A review of the veteran's service medical records from his 
second period of active duty shows that in December 1982, he 
presented for treatment and reported that three weeks earlier 
he had slipped and caught himself before falling.  He said he 
later became stiff and sore about the right medial lumbar 
region, and had referred pain into his legs.  Following an 
examination, the impressions were a low back sprain, spasm, 
and sciatica; a herniated disc was to be ruled out.  Later 
records show continued treatment for low back problems (low 
back strain) and show that he was placed on limited duty 
because of such. 

Later service medical records, dated in 1986 and 1987, show 
the veteran was treated for symptoms including low back pain, 
sprain, and spasm.  He was diagnosed as having degenerative 
disc disease at L5-S1, and was placed on limited duty on 
numerous occasions because of such.  

Service medical records, dated in 1988, generally show that 
the veteran was repeatedly treated for low back problems, 
including pain.  Specifically, in February 1988, he underwent 
a CT scan of the spine.  It was noted that his L3-L4 and L4-
L5 discs were normal; however, a medium-sized posterior disc 
herniation was noted at L5-S1, which was slightly to the 
right of center, and which distorted the origin of the right 
S1 root.  

Service medical records, dated from 1989 to 1991, generally 
show treatment for chronic low back pain secondary to 
degenerative disc disease with a herniated nucleus pulposus 
at L5-S1. 

Generally, service medical records, dated in 1992, show that 
the veteran was treated for low back symptoms, including 
spasms, pain, and limitation of motion, and was repeatedly 
placed on limited duty because of such.  He was diagnosed as 
having degenerative joint disease, degenerative disc disease 
at L5-S1, a herniated disc at L5-S1, and spina bifida 
occulta.  Surgery was not recommended.  An August 1992 X-ray 
study of the lumbosacral spine reflects an impression of mild 
degenerative changes.  An October 1992 MRI of the lumbar 
spine reflects disc dehydration and reactive degenerative 
changes at the L5-S1 level without evidence of a herniated 
disc, spinal stenosis, or nerve root impaction at any level. 

In April 1993, the veteran was examined by a Medical 
Evaluation Board and it was noted he had a history of chronic 
back pain for which he took various non-steroidal anti-
inflammatories.  On examination of the low back, he had 
decreased range of motion, secondary to pain.  Specifically, 
flexion was extremely poor, probably no more than 30 to 45 
degrees; extension was virtually nonexistent; and lateral 
movement was several curtailed.  It was noted that there was 
no neurovascular compromise in the lower extremities.  X-rays 
and an MRI (performed in December 1992) were noted as 
demonstrating degenerative disc disease at L5-S1.  It was 
noted that the veteran was not a surgical candidate.  It was 
opined that the veteran would never be world wide qualified 
and that a discharge by a Medical Board was warranted.

In May 1993, the veteran underwent a Physical Evaluation 
Board and he complained of chronic low back pain.  Following 
a review of his service medical records and an examination, 
the Board rendered a diagnosis of chronic low back pain with 
underlying degenerative disc disease at L5-S1 without 
radiculopathy, among other diagnoses.  In July 1993, it was 
recommended that the veteran be discharged based on physical 
disability.  His chronic low back disorder was rated 20 
percent disabling. 

In a July 1993 statement, two service physicians recommended 
that the Physical Evaluation Board reconsider the veteran's 
20 percent disability rating as they felt that the veteran's 
inability to function caused him far greater disability.  
Specifically, it was remarked that the veteran had 
significant chronic back pain which had significantly 
debilitated him.  It was noted that he had been denied 
reenlistment and had derived no benefit from NSAIDs (non-
steroidal anti-inflammatory drugs) or physical therapy, and 
he was not a surgical candidate.  It was pointed out that he 
was in constant pain and forced to make significant changes 
to his lifestyle. 

In an August 1993 statement, the veteran's superior officer 
indicated that the veteran had back pain, among other things.  
He also related that the veteran walked with a limp. 

When the veteran was examined for separation purposes in 
January 1994, it was objectively noted he had chronic low 
back pain with underlying degenerative disc disease at L5-
S1without radiculopathy.  He reported having a medical 
history of arthritis and recurrent back pain.  The veteran 
was discharged from service in July 1994, because of physical 
disability.

During a September 1994 VA compensation examination, the 
veteran reported that his initial back symptomatology began 
in 1986 or 1987; he said, he was told he had ruptured discs.  
Following an examination (which principally focused on 
respiratory and cardiovascular problems), he was diagnosed as 
having chronic low back pain. 

During a September 1994 VA consultation examination, the 
veteran related he had constant back pain, which was similar 
in nature to that of a toothache.  He said he had no 
radiation of pain into the legs.  He said he had increased 
pain with prolonged sitting or standing.  He said he had no 
sphincter difficulties.  On physical examination, he had no 
deformities of the spine.  Range of motion studies of the 
lumbosacral spine reflected flexion was 60 to 90 degrees; 
extension was 15 degrees; lateral flexion was 20 degrees; and 
rotation was 30 degrees.  Straight leg raising was 90 
degrees.  He had no motor or sensory deficits.  His deep 
tendon reflexes were 2+.  The assessment was chronic low back 
pain with a history of disc disease at L5-S1.  

VA X-rays of the lumbar spine were performed in September 
1994; and the radiographic impressions included degenerative 
changes with narrowing at L5-S1; mild lumbar scoliosis; spina 
bifida at S1 (of no clinical significance); and no evidence 
of neoplastic or recent traumatic changes.  

VA range of motion studies of the lumbar region (performed in 
September 1994) show that the veteran's forward flexion was 
35 degrees; his extension was 15 degrees; his lateral bending 
and rotation was 25 degrees to either side; and he could 
bring his middle fingertip within 25 inches of the floor. 

At a December 1995 RO hearing, the veteran related that his 
activities were very limited as a result of his service-
connected back disorder.  He said if he moved the wrong way 
he had severe pain; he related his back even bothered him 
while he was sleeping.  He related that he could not lift 
anything heavy and could not walk very far, maybe 20 or 30 
feet, before having his back tighten.  He also said he 
developed back tightness when he stood for more than 10 or 15 
minutes.  He said his back medication was basically useless.  
On a typical day, he said, he did light housecleaning and 
helped his children get ready for school.  He said he saw a 
physician for treatment of his back problems at the VA 
facility. 

A December 1995 VA medical record shows that the veteran 
complained of a stiff neck, pain between the shoulders, and 
low back pain.  He related he had upper and lower back pain 
since sustaining an old injury.  It was noted that he had 
limited physical function due to chronic pain and asthma; it 
was also noted he was able to cook and dust but was otherwise 
unable to do physical chores.  

A January 1996 VA treatment record shows that the veteran 
reported having low back pain which started in 1987.  He said 
he now had sharp pain with radiation into the posterior 
aspects of his right leg.  He said he had no numbness but had 
used a back brace since 1993.  He said he had been told that 
he had a herniated discs or degenerative disc problems.  He 
said he walked with a limp because of his back condition.  He 
said he had no bladder or bowel dysfunction.  On examination, 
flexion was 30 degrees; extension was 0 degrees; and lateral 
flexion was 5 degrees.  He could walk on his toes and heels 
without difficulty.  His motor strength, bulk, and tone were 
normal.  Sensation was decreased at the right side of L5.  
Reflexes were 3+. 

A May 1996 VA outpatient treatment record shows that the 
veteran reported he had constant low lumbar pain which 
radiated into the right hip (which he described as similar to 
"tooth ache pain"), with occasional "sciatic pain."  With 
any activity, he said, he had radiation down the back of the 
right leg into the heel.  He said he had increased pain with 
any activity, sudden movements, and bending.  He said he had 
participated in physical therapy for three years (February 
1992-May 1995).  On physical examination, he had a guarded 
gait but his heel-toe walking was normal.  He had severe 
decreased range of motion of the lumbar spine throughout, 
secondary to pain.  His strength was 5/5 throughout.  The 
impressions included mechanical low back pain and myofascial 
lumbar pain.  Use of a TENS unit and physical therapy were 
recommended. 
 
An October 1996 VA compensation examination report shows that 
the veteran reported having aches and pains in multiple 
joints, including the back and neck.  He also related he had 
chronic persistent pain in the lower back and had been 
furnished a TENS unit.  He said his pain interfered with his 
activities of daily living and he felt as if it was going to 
prevent him from getting gainful employment.  He also said he 
had undergone an MRI and had been informed that he was not a 
surgical candidate.  On examination, he had no conspicuous 
swelling or deformity of the claimed affected joints.  He 
said he had mild tightening of the muscles in the 
paravertebral lumbar areas, but no tenderness was elicited on 
deep palpation.  He dressed and undressed without apparent 
difficulties and could get from the chair to the examining 
table without difficulty.  It was objectively noted that his 
gait seemed to be unaffected but that the veteran claimed 
that his knee pain caused somewhat of an abnormal gait as he 
tried to favor the left lower extremity.  It was noted that 
previous X-rays (performed in December 1995) showed that he 
had degenerative disc changes with mild lumbar scoliosis.  
The diagnoses included chronic low back pain and 
osteoarthritic changes in the lumbosacral spine.  VA range of 
motion studies of the lumbar region show that forward flexion 
and extension was 20 degrees; and he could reach his middle 
finger within 30 inches of the floor. 



II. Legal Analysis

The veteran's claim for an increased rating for degenerative 
disc disease of the lumbar spine is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence; and no further assistance to the veteran is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The maximum available rating under 38 C.F.R. § 4.71a, Codes 
5292 and 5295 is a 40 percent rating.  Under Code 5292, a 40 
percent rating is provided when limitation of motion of the 
lumbar spine is severe.  38 C.F.R. § 4.71a, Code 5292.  Under 
Code 5295, a 40 percent rating is assigned when the 
lumbosacral strain is severe in degree.  38 C.F.R. § 4.71a, 
Code 5295.

Under Code 5293, a 40 percent rating is warranted when there 
is severe intervertebral disc syndrome, with recurring 
attacks and with intermittent relief.  A higher rating of 60 
percent is available when there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293. 

A review of the medical evidence shows that the veteran 
developed degenerative disc disease of the lumbar spine 
during active duty and was discharged from service because of 
such.  Post-service medical evidence shows that he receives 
regular treatment for his back.  Notably, when he was 
examined for VA compensation purposes in September 1994, he 
had low back symptoms including limitation of motion and 
pain.  X-ray studies showed degenerative changes with 
narrowing at L5-S1, mild lumbar scoliosis, and spina bifida 
at S1.  The assessment was chronic low back pain with a 
history of disc disease of L5-S1.  More recent medical 
evidence from January 1996 shows that he complains that he 
has sharp low back pain with radiation into the right leg.  
He said he walked with a limp and utilized a back brace.  On 
examination, he had severe limitation of motion of the 
lumbosacral spine and he had decreased sensation.  

When the veteran was examined for VA compensation purposes in 
October 1996, he again reported having persistent low back 
pain and said he was treating his back symptoms with a TENS 
unit.  On examination of the low back, he had no conspicuous 
swelling or deformity.  He had mild tightening of the 
paravertebral muscles of the lumbar area but no tenderness on 
deep palpation.  Actual muscle spasms of the low back were 
not objectively indicated.  Range of motion studies showed 
that forward flexion and extension was 20 degrees, and he 
could reach his middle finger within 30 inches of the floor.  
Although the veteran remarked that his back pain was 
interfering with his activities of daily living, it was noted 
he could dress and undress without apparent difficulties.  It 
was also noted that his gait seemed to be unaffected, despite 
his complaints to the contrary.  There were no notable 
neurological findings.  X-ray studies showed degenerative 
disc changes with mild lumbar scoliosis.  The clinical 
diagnoses included chronic low back pain and osteoarthritic 
changes of the lumbosacral spine.  

The Board notes that the veteran may not prevail in his claim 
for a higher rating for degenerative disc disease of the 
lumbar spine under Code 5292 or Code 5295 as the maximum 
available rating under these Codes is 40 percent.  The 
maximum available rating under Code 5293 is 60 percent.  
Based on the evidence of record, however, the Board finds 
that the veteran's low back disorder does not meet the 
criteria for a higher rating of 60 percent, but rather is no 
more than 40 percent disabling under Code 5293.  While the 
evidence does show that he has degenerative disc disease with 
some episodic symptoms such as sharp low back pain with 
radiation into the right leg, there is no objective medical 
evidence of record which shows that his low back disorder is 
manifested by persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of a diseased disc, with little 
intermittent relief, as required for a 60 percent rating 
under Code 5293.  The medical evidence as a whole shows few 
neurological symptoms associated with intervertebral disc 
syndrome, and the condition is no more than severe (40 
percent) as described in Code 5293.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable, and a higher rating for degenerative disc disease 
of the lumbar spine must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher rating for degenerative disc disease of the lumbar 
spine is denied.


REMAND

Service Connection for an Upper Back Disorder

The veteran's claim for service connection for an upper back 
disorder is well grounded (i.e., not inherently implausible) 
within the meaning of 38 U.S.C.A. § 5107(a).  For reasons 
discussed below, the Board finds that further action is 
required by the VA in order to comply with its duty to assist 
him in developing evidence pertinent to his claim.  Id.; 38 
C.F.R. §§ 3.103, 3.159.

A review of the veteran's service medical records shows that 
he was treated on several occasions for upper back problems 
(i.e. cervical (neck) and thoracic spine problems).  See, 
e.g., service medical records dated in January 1983 and 
August 1984.  A "summary of care" service medical record 
lists various conditions and their dates (there are dates 
from 1985 to 1991) and the last condition listed (with no 
date provided) includes degenerative changes of the thoracic 
spine, among other low back problems.  The Board notes that a 
photocopy of this treatment summary does not include a 
notation regarding degenerative changes of the thoracic 
spine, and it is unclear when this entry was made on the 
form.  Service medical records, dated in October and December 
1993, similarly reflect that the veteran was assessed as 
having degenerative joint disease of the thoracic spine, 
among other back problems.  (The Board notes that there are 
no corroborative X-ray studies of the thoracic spine from the 
veteran's period of service.)  When examined for separation 
purposes in January 1994, an upper back disorder was not 
clinically noted. 

Post-service medical evidence shows that the veteran was 
diagnosed, by the VA, as having chronic pain syndrome of the 
upper back in December 1995.  Other VA records, including MRI 
studies, show that he has chronic osteophyte formation and 
narrowing of the spinal canal at C5-C6, and minimal changes 
of the thoracic spine.  See December 1995 VA MRI report and 
February 1996 VA medical record (reflecting the findings of a 
MRI study of the thoracic spine). 

Given the evidence suggesting that the veteran had upper back 
problems during service and current evidence of such, the 
Board finds that a current examination is warranted, as part 
of the VA's duty to assist, to determine the nature and 
etiology of any upper back disorder.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Additionally, the duty to assist 
requires that an effort be made to obtain any outstanding 
medical records regarding an upper back disorder, during and 
since his release from active service, including any records 
from D. C. Tan, M.D.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Higher Rating for Hypertension

During the pendency of the veteran's appeal for a higher 
rating for hypertension, the VA criteria for rating 
cardiovascular disorders, including hypertension, were 
revised, effective January 12, 1998.  38 C.F.R. § 4.104, Code 
7101 (1997 and 1998).  The RO has not considered the new 
criteria in its evaluation of the veteran's claim for higher 
rating for hypertension, and such should be done prior to 
appellate consideration of his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board also notes that additional 
relevant clinical records may be available which are not 
currently in the claims folder; as such, ongoing treatment 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Higher Rating for Asthmatic Bronchitis 

With respect to the veteran's claim for a higher rating for 
asthmatic bronchitis, the Board notes that the claim was 
pending when the regulations pertaining to evaluating 
respiratory disabilities were revised (effective in October 
1996); as such, he is entitled to application of the version 
of the regulation most favorable to him.  Karnas, supra.  
Prior to the change in law, the veteran's service-connected 
respiratory disorder was rated under 38 C.F.R. § 4.97, Code 
6600 (chronic bronchitis) and Code 6602 (bronchial asthma).  
Following the change in law, the RO rated the veteran's 
respiratory disorder solely under the new version of Code 
6602 concerning bronchial asthma.  The Board notes that the 
RO should have also applied the new version of Code 6600 
pertaining to chronic bronchitis.  Significantly, the new 
version of Code 6600 primarily rates chronic bronchitis from 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Code 6600 
(1998).

A review of the claims file reveals that the veteran last 
underwent pulmonary function testing in December 1995, at 
which time, his FEV-1 and his FEV-1/FVC were measured.  
However, there is no evidence on file, recent or otherwise, 
indicating his DLCO (SB) or his maximum exercise capacity; 
and such measurements are required in order to fairly apply 
the new rating criteria.  Id.  Thus, it is the judgment of 
the Board that the veteran should undergo another more 
comprehensive VA respiratory examination.  Additionally, 
ongoing treatment records, regarding the veteran's 
respiratory disability, should be obtained.  Murincsak, 
supra.


Total Compensation Rating Based on Individual Unemployability

Appellate action on the veteran's claim for a total 
compensation rating based on individual unemployability must 
also be deferred until the claims for higher ratings for 
asthmatic bronchitis and hypertension are resolved.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care providers 
(VA and non-VA) who have ever treated or 
examined him for a claimed upper back 
disorder, including Dr. D.C. Tan of 
Clearfield, Pennsylvania.  The RO should 
also request the veteran provide such 
information concerning examination or 
treatment for asthmatic bronchitis and 
hypertension from 1995 to the present.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of the related 
medical records, in accordance with the 
procedures of 38 C.F.R. § 3.159. 

2.  The veteran should undergo a VA 
orthopedic examination to determine the 
nature and etiology of any upper back 
disorder (i.e., any cervical or thoracic 
spine disorders).  The claims folder must 
be made available to and reviewed by the 
examiner.  All appropriate diagnostic 
studies, including X-ray studies of the 
cervical and thoracic spine, should be 
performed.  Based on examination 
findings, historical records, and medical 
principles, the examiner should give a 
fully reasoned medical opinion on the 
nature and etiology of any upper back 
disorder, including whether such is 
related to findings in the service 
medical records or related to the 
service-connected lumbosacral spine 
disorder.  

3.  The veteran should have the veteran 
undergo a VA pulmonary examination to 
determine the severity of his asthmatic 
bronchitis.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be performed, including 
pulmonary function tests, which yield all 
necessary results for rating asthmatic 
bronchitis under the new version of Codes 
6600 and 6602, such as FEV-1, FEV-1/FVC, 
DLCO (SB), maximum exercise capacity, 
medication usage, etc.  The examiner 
should be asked to evaluate the pulmonary 
function test results.

4.  Then, the RO should again adjudicate 
the claim for service connection for an 
upper back disorder, the claims for 
higher ratings for asthmatic bronchitis 
and hypertension, and the claim for a 
total compensation rating based on 
individual unemployability.  In its 
adjudication of the higher rating claims, 
the RO should apply the new rating 
criteria for hypertension and asthmatic 
bronchitis.  If the claims remain denied, 
the 








veteran and his representative should be 
provided a supplemental statement of the 
case (which includes the new rating 
criteria on the higher rating claims) and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.


		
	L.W. TOBIN
Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


